            1    CHARLES J. STEVENS, SBN 106981
                   cstevens@gibsondunn.com
            2    AUSTIN SCHWING, SBN 211696
                   aschwing@gibsondunn.com
            3    G. CHARLES NIERLICH, SBN 196611
                   gnierlich@gibsondunn.com
            4    JOSHUA D. DICK, SBN 268853
                   jdick@gibsondunn.com
            5    PETER SQUERI, SBN 286249
                   psqueri@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            7    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            8    Facsimile: 415.393.8306
            9    Attorneys for JUUL Labs, Inc.
          10
                                                 UNITED STATES DISTRICT COURT
          11
                                             NORTHERN DISTRICT OF CALIFORNIA
          12
                                                    SAN FRANCISCO DIVISION
          13
                 IN RE: JUUL LABS, INC., MARKETING,            Case No. 3:19-md-02913-WHO
          14     SALES PRACTICES, AND PRODUCTS
                 LIABILITY LITIGATION
          15

          16     This Document Relates to:                     Case No. 3:20-cv-00195-WHO

          17     The District Attorney of Montgomery County,   JOINT STIPULATION AND [PROPOSED]
                 Pennsylvania, Kevin R. Steele v. JUUL Labs,
                 Inc., et al.                                  ORDER TO EXTEND DEADLINES RE
          18                                                   MOTION TO REMAND
          19
          20                                                   Date:              February 26, 2020
                                                               Time:              2:00 PM
          21                                                   Courtoom:          2, 17th Floor
          22                                                   Complaint Filed:   November 4, 2019
          23                                                   Removed:           December 17, 2019
                                                               Trial Date:        none
          24

          25

          26
          27

          28

Gibson, Dunn &
Crutcher LLP
                     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES RE MOTION TO REMAND
                                                 CASE NO. 3:20-CV-00195-WHO
            1            The parties jointly stipulate and agree to extend the briefing and hearing deadlines related to
            2    Plaintiff’s Motion to Remand.
            3            WHEREAS, Plaintiff filed a Complaint in the Court of Common Pleas of Montgomery
            4    County, Pennsylvania on November 4, 2019;
            5            WHEREAS, Defendant JUUL Labs, Inc. (“Defendant” or “JLI”) removed the action from the
            6    Court of Common Pleas of Montgomery County, Pennsylvania to the United States District Court for
            7    the Eastern District of Pennsylvania on December 16, 2019;
            8            WHEREAS, the action was subject to a Judicial Panel on Multidistrict Litigation Order and
            9    was transferred from United States District Court for the Eastern District of Pennsylvania to the
          10     Northern District of California on January 9, 2020 (Dkt. No. 3);
          11             WHEREAS, Plaintiff filed a motion to remand on January 16, 2020, and noticed that motion
          12     for a hearing on February 26, 2020 (Dkt. No. 7);
          13             WHEREAS, the parties met and conferred, and agreed to vacate and remove that hearing
          14     date;
          15             WHEREAS, the parties met and conferred, and agreed to extend Defendant’s deadline to
          16     respond to the motion to remand to February 21, 2020;
          17             WHEREAS, the parties met and conferred, and agreed that Plaintiff may have until March 2,
          18     2020 to file their reply brief;
          19             WHEREAS, the parties met and conferred, and agreed that the Court shall set a hearing date:
          20             NOW THEREFORE, the Parties, through their undersigned counsel, hereby stipulate, agree,
          21     and respectfully request that the Court enter an Order establishing the following:
          22             1.      The deadline for Defendants to file an opposition to Plaintiff’s Motion to Remand is
          23     moved to February 21, 2020;
          24             2.      Plaintiffs have until March 2, 2020 to file their reply brief;
          25             3.      The Court shall set a hearing date.
          26
          27

          28

Gibson, Dunn &                                                         1
Crutcher LLP
                     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES RE MOTION TO REMAND
                                                 CASE NO. 3:20-CV-00195-WHO
            1    Dated: January 29, 2020
            2

            3                                         By:       /s/ Austin Schwing
                                                                              Austin Schwing
            4

            5                                         CHARLES J. STEVENS, SBN 106981
                                                      AUSTIN SCHWING, SBN 211696
            6                                         G. CHARLES NIERLICH, SBN 196611
                                                      JOSHUA D. DICK, SBN 268853
            7                                         PETER SQUERI, SBN 286249
                                                      GIBSON, DUNN & CRUTCHER LLP
            8                                         555 Mission Street, Suite 3000
                                                      San Francisco, CA 94105-0921
            9                                         Telephone:     415.393.8200
                                                      Facsimile:     415.393.8306
          10                                          Email: cstevens@gibsondunn.com
                                                      Email: aschwing@gibsondunn.com
          11                                          Email: gnierlich@gibsondunn.com
                                                      Email: jdick@gibsondunn.com
          12                                          Email:psqueri@gibsondunn.com
          13
                                                      Attorneys for JUUL Labs, Inc.
          14

          15

          16
                                                      By:       /s/ Patrick Howard
          17                                                             Patrick Howard
          18                                          DANIEL E. GUSTAFSON
                                                      GUSTAFSON GLUEK PLLC
          19                                          Canadian Pacific Plaza
                                                      120 South 6th Street, Suite 2600
          20                                          Minneapolis, MN 55402
                                                      Telephone:    (612) 333-8844
          21                                          Facsimile:    (612) 339-6622
                                                      Email: dgustafson@gustafsongluek.com
          22

          23                                          PATRICK HOWARD
                                                      SALTZ MONGELUZZI BARRETT & BENDESKY
          24                                          1650 Market Street
                                                      One Liberty Place, 52nd Floor
          25                                          Philadelphia, PA 19103
                                                      Telephone:     (215) 496-8282
          26                                          Facsimile:     (215) 496-9999
                                                      Email: phoward@smbb.com
          27
                                                      Attorneys for The District Attorney of Montgomery
          28                                          County

Gibson, Dunn &                                              2
Crutcher LLP
                     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES RE MOTION TO REMAND
                                                 CASE NO. 3:20-CV-00195-WHO
            1                                      ATTORNEY ATTESTATION
            2
                 I, Austin V. Schwing, hereby attest that concurrence in the filing of this document has been obtained
            3
                 from the above signatories.
            4                                                 By:            /s/ Austin V. Schwing
                                                                             Austin V. Schwing
            5

            6

            7                                          [PROPOSED] ORDER
            8
                 PURSUANT TO STIPULATION, IT IS SO ORDERED, subject to further change following
            9    the next status conference in MDL No. 2913.
          10

          11
                 Dated: January 30, 2020                      ___________________________________________
          12                                                        HONORABLE WILLIAM H. ORRICK
                                                                    UNITED STATES DISTRICT COURT JUDGE
          13

          14
                 DOCUMENT4
          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28

Gibson, Dunn &                                                      3
Crutcher LLP
                     JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES RE MOTION TO REMAND
                                                 CASE NO. 3:20-CV-00195-WHO
